Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 1 of 27 Page ID #:1



 1
     ALEXANDER KRAKOW + GLICK LLP
 2   J. Bernard Alexander, III (State Bar No. 128307)
     Christopher Lee (State Bar No. 313555)
 3
     1900 Avenue of the Stars, Suite 900
 4   Los Angeles, California 90067
     T: (310) 394-0888 | F: (310) 394-0811
 5
     E: balexander@akgllp.com | clee@akgllp.com
 6
     Attorneys for Plaintiffs
 7
     NEAL MOORE and SCOTT FIELD
 8

 9

10                            UNITED STATES DISTRICT COURT
11            CENTRAL DISTRICT OF CALIFORNIA – CENTRAL DIVISION

12
     NEAL MOORE, an individual, and                   CASE NO.:
13   SCOTT FIELD, an individual,
14              Plaintiffs,                           COMPLAINT FOR DAMAGES
        vs.
15
                                                         1. Age Discrimination - Title VII,
     MICHAEL GATES, in his official and
16   personal capacity, CITY OF                             42 U.S.C. § 2000e Et Seq.);
     HUNTINGTON BEACH, and Does 1-10,
17   inclusive,                                          2. Age Discrimination - Cal. Gov’t
18                                                          Code § 12940(A))
               Defendants.
19
                                                         3. Hostile Work Environment
20                                                          (Age) - Title VII (42 U.S.C. §
                                                            2000e Et Seq.);
21

22                                                       4. Disability Discrimination -
                                                            Title VII (42 U.S.C. § 2000e Et
23                                                          Seq.);
24
                                                         5. Disability Discrimination - Cal.
25                                                          Gov’t Code § 12940(A))
26                                                       6. Hostile Work Environment
                                                            (Disability) - Title VII (42
27
                                                            U.S.C. § 2000e Et Seq.);
28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  1
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 2 of 27 Page ID #:2



 1
                                                         7. Violation of FEHA Based on a
 2                                                          Combination of Factors,
                                                            Including Sex and Age - Cal.
 3                                                          Gov’t Code § 12900, et seq.
 4
                                                         8. Failure to Prevent
 5                                                          Discrimination Based on Age
                                                            and Disability - Title VII, 42
 6                                                          U.S.C. § 2000e Et Seq.
 7
                                                         9. Failure to Prevent
 8                                                          Discrimination Based on Age
                                                            and Disability - Cal. Gov’t
 9                                                          Code § 12940(K));
10
                                                         10. Equal Protection (42 U.S.C.
11                                                          § 1983)
12

13
                                                      DEMAND FOR JURY TRIAL

14

15
           Plaintiffs Neal Moore and Scott Field ( “Plaintiff Moore”, “Plaintiff Field” or
16
     “Plaintiffs”) complain and allege the following against Defendants Michael Gates, in
17
     his official capacity, City of Huntington Beach, Michael Gates, in his individual
18
     capacity, and Does 1-10 (collectively, "Defendants"):
19
                                       INTRODUCTION
20
           1.     Plaintiff Neal Moore is a seventy-three (73) year old former Senior
21
     Deputy City Attorney who was employed with the City of Huntington Beach for
22
     approximately fourteen (14) years. He has forty-seven (47) years of cumulative
23
     municipal attorney experience in litigation matters.
24
           2.     Plaintiff Scott Field is a sixty-two (62) year old current Senior Deputy
25
     Attorney who has been employed with the City of Huntington Beach for
26
     approximately twenty-two (22) years. He has over 35 years of municipal attorney
27
     experience in both transactional and litigation matters. Both Plaintiffs have been
28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  2
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 3 of 27 Page ID #:3



 1   subjected to discrimination based on age.
 2         3.     Michael Gates became the City Attorney of Huntington Beach in 2014.
 3   Since his arrival, Gates has made a concerted effort to push out or otherwise replace
 4   older workers, including Plaintiffs. In approximately September 2016, City Attorney
 5   John Fujii (age 50 years old) retired under duress from Gates. In or around December
 6   2016, Gates created a new Senior Trial Counsel position, and shortly thereafter in
 7   2017, hired two substantially younger attorneys to fill those positions: (1) Brian
 8   Williams, who is approximately forty (40) years old, was hired as Senior Trial
 9   Counsel; and (2) Jemma Dunn, who is approximately thirty-five (35) years old, was
10   hired as a Senior Deputy City Attorney. Plaintiffs are informed and believe that both
11   attorneys were hired with the objective of replacing Plaintiffs.
12         4.     Gates engaged in concerted efforts to force Plaintiffs to resign, including
13   heightened scrutiny, threats, harassment, and harsh and unjust discipline, and
14   imposition of drastic cuts in compensation and retirement benefits, with the objective
15   calculated objective of forcing Plaintiffs out of their civil service positions.
16         5.     As a consequence of Gate’s actions, Plaintiff Moore suffered a
17   constructive discharge, having been forced to resign rather than be subjected to
18   intolerable working conditions and the loss of significant current income and
19   retirement benefits. Faced with the Hobson’s choice of forced premature retirement
20   and no income, or enduring oppressive work condition as a condition of receipt of
21   current income, Plaintiff Field has remained employed with the City of Huntington
22   Beach, under duress, having received multiple draconian, unjust demotions.
23                               JURISDICTION AND VENUE
24         6.     Michael Gates, in his official capacity as an elected official, and in his
25   personal capacity, and the City of Huntington Beach as a public entity, are subject to
26   personal jurisdiction for conducting substantial and continuous commercial activities
27   in California. This case arises from Defendants' wrongful conduct in California,
28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   3
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 4 of 27 Page ID #:4



 1   where Defendants' employ Plaintiffs.
 2         7.     Venue is proper in this district and county pursuant to 28 U.S.C. §
 3   1391(b)(1) and (2) because Defendants continue to employ Plaintiff Field, and
 4   previously employed Plaintiff Moore in this district, and because a substantial part of
 5   the events and omissions giving rise to Plaintiffs’ claims have and continue to occur
 6   in this district. Defendants are deemed to reside in this district under 1391(c) because
 7   they are subject to personal jurisdiction in the district.
 8         8.     Plaintiff: Plaintiff Neal Moore is a seventy-three (73) year old man and a
 9   resident of County of Los Angeles, California. Plaintiff Moore had been employed as
10   a Senior Deputy City Attorney for 14 years, from January 2004 to April 6, 2018.
11         9.     Plaintiff: Plaintiff Scott Field is a sixty-two (62) year old male and a
12   resident of Huntington Beach, California. Plaintiff Field has been employed by the
13   City of Huntington Beach for approximately 22 years, beginning in November 1995.
14         10.    Public Entity Defendant: The Office of the City Attorney is a
15   department and public entity of the City of Huntington Beach, duly organized and
16   existing under the laws of the State of California in the City of Huntington Beach.
17   Defendant is, and at all relevant times was, an employer pursuant to California
18   Government Code §12926(d).
19         11.    Individual Defendant: Defendant Michael Gates is the current City
20   Attorney of the City of Huntington Beach. Plaintiffs are informed and believe that
21   Defendant Gates is, and at all times mentioned was, an individual residing in the State
22   of California, County of Orange.
23         12.    The true names and capacities, whether individual, corporate, associate,
24   or otherwise, of Defendants sued herein as Does 1 through 10, inclusive, are currently
25   unknown to Plaintiffs, who therefore sues Defendants by such fictitious names.
26   Plaintiffs are informed and believe, and based thereon alleges, that each of the
27   Defendants designated herein as a Doe is legally responsible in some manner for the
28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   4
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 5 of 27 Page ID #:5



 1   unlawful acts referred to herein. Plaintiffs will seek leave of Court to amend this
 2   Complaint to reflect the true names and capacities of the Defendants designated
 3   hereinafter as Does when such identities become known.
 4           13.    Plaintiffs are informed and believe, and based thereon alleges, that each
 5   of the Defendants acted in all respects pertinent to this action as the agent of the other
 6   Defendants, carried out a joint scheme, business plan or policy in all respects
 7   pertinent hereto, and the acts of each Defendant is legally attributable to the other
 8   Defendants.
 9           14.    Plaintiffs are informed and believe, and based thereon alleges, that each
10   and all of the acts and omissions alleged herein were performed by, and/or
11   attributable to, all Defendants, each acting as agents and/or employees, and/or under
12   the direction and control of each of the other Defendants, and that said acts and
13   failures to act were within the course and scope of said agency, employment and/or
14   direction and control. Plaintiffs are informed and believe, and thereon alleges, that at
15   all times material hereto Defendants were and are the agents of each other.
16                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
17           15.    Plaintiffs have fully exhausted all relevant administrative remedies in
18   this matter.
19           16.    Plaintiff Moore filed a complaint with the Department of Fair
20   Employment and Housing (“DFEH”), based on which the DFEH issued a right to sue
21   notice on May 29, 2018. Plaintiff Moore filed an amended complaint with the DFEH,
22   based on which the DFEH issued an amended right to sue notice on November 19,
23   2018.
24           17.    Plaintiff Field filed a complaint with the DFEH, based on which the
25   DFEH issued a right to sue notice on March 16, 2018. Plaintiff Field filed an
26   amended complaint with the DFEH, based on which the DFEH issued an amended
27   right to sue notice on December 12, 2018.
28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    5
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 6 of 27 Page ID #:6



 1                                FACTUAL ALLEGATIONS
 2         18.    On or about September 20, 2016, City Attorney John Fujii (who had just
 3   turned 50), retired from the CITY under duress. Gates forced Fujii’s retirement by
 4   assigning Fujii an excessive volume of assignments and an overwhelming workload,
 5   and then refusing Fujii’s requests for additional attorney and staff support, or
 6   alternatively, reassignment of matters to outside counsel. Having succeeded in
 7   overwhelming City Attorney Fujii and obtaining his forced resignation, Gates turned
 8   this strategy on other senior legal staff such as Plaintiffs herein.
 9      A. Plaintiff Moore
10         19.    Plaintiff Moore was last employed as a Senior Deputy City Attorney for
11   the City of Huntington Beach (“CITY”). Since 2004, Plaintiff Moore was
12   continuously employed in this capacity, as lead trial counsel for the CITY.
13         20.    Prior to becoming Senior Deputy City Attorney, Plaintiff Moore
14   represented the City of Huntington Beach in private practice, from 1976 to 2004.
15         21.    Plaintiff Moore has over 47 years of municipal attorney experience in
16   litigation matters, 42 years of which were spent representing the City of Huntington
17   Beach.
18         22.    Michael Gates was elected City Attorney of the City of Huntington
19   Beach in 2014.
20         23.    Since taking office, Gates has made a concerted effort to push out or
21   otherwise displace and replace older workers. In order to achieve this objective,
22   Gates has engaged in the following conduct, among other things: (1) replaced the
23   work and functions of older city attorneys with younger city attorneys; (2)
24   diminished and removed job duties; (3) threatened and in fact imposed unjustified
25   and draconian demotions and reductions in compensation, the latter of which Gates
26   knew would adversely affect current salary and future retirement benefits; (4)
27   assigned excessive duties with unreasonable deadlines, unachievable tasks and goals
28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   6
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 7 of 27 Page ID #:7



 1   measured to Gate’s subjective satisfaction; and (5) falsely and/or unfairly attributed
 2   fault and poor performance.
 3         24.      In 2016, Gates created the position of Senior Trial Counsel. The job
 4   description for this position mirrors the trial-related duties performed by Plaintiff
 5   Moore since he was hired as a Senior Deputy City Attorney in 2004.
 6               a. In 2017, Gates hired two substantially younger attorneys: (1) Brian
 7                  Williams, approximately forty (40) years old, as Senior Trial Counsel;
 8                  and (2) Jemma Dunn, approximately thirty-five (35) years old, as a
 9                  Senior Deputy City Attorney. Gates then systematically transferred
10                  duties from older attorneys, including Plaintiff Moore, to these younger
11                  attorneys.
12               b. Litigation duties previously performed by Plaintiff Moore were
13                  unceremoniously reassigned to Brian Williams. Having previously been
14                  the lead trial attorney for the CITY, Plaintiff Moore was relegated to
15                  performing lesser discovery and motion work, much of which was entry
16                  level attorney work, awarding plumb assignments to new younger
17                  attorneys, Williams and Dunn, in effect treating them as the CITY’s
18                  replacement trial attorneys.
19         25.      In over 14 years with the City of Huntington Beach, Plaintiff Moore
20   earned an impeccable employment record, having achieved excellent case and trial
21   results, and having never previously been disciplined.
22               a. On March 5, 2018, Gates demoted Moore three (3) classifications for
23                  purported incidents of misconduct. In order to invoke these purported
24                  incidents, Gates had to reach back two years prior, to January 2016 and
25                  July 2016. This demotion resulted in an approximate 35% reduction in
26                  Plaintiff Moore’s current salary, and a substantial reduction in the value
27                  of “banked” hours due Moore, effective April 9, 2018. Gates imposed
28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    7
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 8 of 27 Page ID #:8



 1                  this draconian demotion, knowing that Plaintiff Moore would be forced
 2                  to retire rather than suffer a catastrophic drop in the value of Moore’s
 3                  retirement benefits.
 4               b. Adding insult to injury, and as further justification for the
 5                  discriminatory actions taken, Gates falsely accused Plaintiff Moore of
 6                  malfeasance, misfeasance or nonfeasance; incompetence; inefficiency;
 7                  inexcusable neglect of duty and malpractice; labeled him a discredit to
 8                  public service, and, threatened to report him to the State Bar.
 9         26.      Plaintiff Moore was forced to resign from his position as Senior Deputy
10   City Attorney, effective on April 6, 2018, due to intolerable work conditions created
11   by Gates, including the adverse actions described above. Viewed collectively, the
12   actions taken by the CITY, through Gates, constitute a constructive discharge.
13      B. Plaintiff Field
14         27.      Plaintiff Field has been employed as an Assistant City Attorney for the
15   City of Huntington Beach since 1995.
16         28.      Plaintiff Field has over thirty-five (35) years of municipal attorney
17   experience in both transactional and litigation matters and has been employed with
18   the CITY for over 22 years.
19                                 Discrimination Based on Age
20         29.      Matters previously assigned to Fujii were then reassigned to Plaintiffs.
21   Some of these assignments were an indication that Plaintiff Field was being set up to
22   fail. For example, Plaintiff Fields was assigned voluminous discovery with
23   imminent deadlines requiring a response. In a matter of days, Plaintiff Field was
24   required to familiarize himself with a new case and voluminous discovery in order to
25   respond to discovery and file attendant motions, all based on unachievable deadlines.
26   Then, when Plaintiff Field was unable to meet the deadlines, or overlooked perceived
27   issues in the haste to meet the deadlines, Plaintiff Field was berated and demoted,
28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    8
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 9 of 27 Page ID #:9



 1   without regard to the unreasonableness of the voluminous workload or the imminent
 2   deadlines. On or about November 21, 2016, Plaintiff Field was demoted from
 3   Assistant City Attorney to Senior Deputy City Attorney.
 4         30.      Prior to Gates taking office in 2014, Plaintiff Field had never previously
 5   had any form of discipline imposed. Based on false, unjustified and/or exaggerated
 6   circumstances, Gates imposed draconian forms of discipline, falsely asserting that
 7   Plaintiff Field was guilty of malfeasance, misfeasance or nonfeasance, incompetence,
 8   inefficiency, and inexcusable neglect. Gates gratuitously labeled Plaintiff Field a
 9   discredit to public service, and vaguely threatened to report Field to the State Bar, by
10   asserting that grounds existed for such a report. Gates’ disparagements were voiced
11   in order to ultimately justify Plaintiff’s demotion to the classification of Senior
12   Deputy City Attorney, with a salary reduction of $7,000 per year.
13         31.      Having failed to succeed in pressuring Plaintiff Field to voluntary
14   resign, post demotion, Gates persisted with the following actions, with the objective
15   of forcing Plaintiff Field to voluntarily resign:
16               a. Gates repeatedly disciplined Plaintiff Field with written reprimands,
17                  issued on December 6, 2016, January 9, 2017 and March 21, 2017.
18               b. In the presence of Plaintiff’s long-time peers, Gates publicly humiliated
19                  and embarrassed Plaintiff Field, by removing him from the litigation
20                  team, while still requiring him to attend Litigation Team meetings,
21                  rendering Plaintiff a visible pariah among his long-time peers.
22               c. Plaintiff Field’s name was unceremoniously removed from all pleadings,
23                  despite his continued litigation responsibilities and the issuance of new
24                  and often last minute assignments.
25               d. Plaintiff Field’s scope of responsibility was diminished and reduced to
26                  the equivalent of an unlicensed law clerk, and he was subjected to
27                  overbearing and hypercritical supervision as to even nominal decisions.
28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    9
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 10 of 27 Page ID #:10



  1               e. Successive derogatory and unjustified verbal and written reviews were
  2                  issued, the most recent being on August 25, 2017.
  3         32.      On or about November 22, 2018, Plaintiff Field was subjected to a
  4   second demotion, this time from Senior Deputy City Attorney to Deputy City
  5   Attorney.
  6                       Hostile Work Environment Based on Disability
  7         33.      Beginning in October 2016, Plaintiff Field underwent several cataract
  8   procedures. Thereafter, Plaintiff Field was issued verbal and written reprimands for
  9   taking protected medical leave to treat his disability.
 10         34.      In or about September 23, 2016, Plaintiff Field notified Gates of an
 11   upcoming October 25, 2016 surgery and post-surgical appointment the following
 12   morning. Despite knowledge of Plaintiff Field’s eye surgery and need for recovery,
 13   on Sunday October 23, 2016, Gates ordered Plaintiff to file several written
 14   oppositions by Wednesday, October 26, 2016. When Plaintiff Field reminded Gates
 15   of his surgery and post-surgical appointment, Gates responded by falsely denying
 16   knowledge of Plaintiff Field’s “personal medical reasons,” with a lengthy, nasty,
 17   demeaning tirade. Gates then mockingly claimed to have “accommodated” Plaintiff
 18   Field’s “personal needs” by nominally delaying the due date for the oppositions by a
 19   single day.
 20         35.      In late October 2016, Plaintiff Field gave Gates notice of Plaintiff’s
 21   need for a second cataract surgery, to occur on November 1, 2016. Post-surgery,
 22   Plaintiff Field went into the office on the afternoon of his surgery.
 23         36.      As an act of harassment and retaliation, and in violation of City policy,
 24   Gates designated the day “absent without permission” because Plaintiff Field had
 25   purportedly failed to specifically obtain formal permission from Gates, despite
 26   Plaintiff Field having complied with the accepted practice and procedure of the
 27   department.
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    10
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 11 of 27 Page ID #:11



  1                                 FIRST CAUSE OF ACTION
  2                                      Age Discrimination
  3                              Title VII, 42 U.S.C. § 2000e et seq.
  4                    (Against Defendant Michael Gates in his official capacity,
  5                        and the City of Huntington Beach and Does 1-10)
  6         37.    Plaintiffs hereby incorporate by reference each and every allegation
  7   contained in the preceding paragraphs as though fully stated here.
  8         38.    At all times relevant, Plaintiffs Moore and Field were employees of the
  9   CITY and were covered by Title VII, which prohibits discrimination on the basis of
 10   age. Plaintiffs were each above the age of 40, and therefore within the protected
 11   class for age.
 12         39.    Defendants subjected Plaintiffs to numerous adverse employment
 13   actions, including but not limited to hostile, unbearable workplace conditions,
 14   including severe financial duress. These actions include: (1) replacing the work and
 15   functions of older city attorneys with younger city attorneys; (2) removing duties; (3)
 16   imposition of unjustified demotions and drastic reductions in pay, the latter of which
 17   Gates knew would adversely affect earned and future benefits; (4) assigning
 18   excessive duties with unreasonable deadlines, unachievable tasks and goals; (5)
 19   falsely and/or unfairly attributing fault and poor performance; and (6) setting
 20   unachievable goals which were virtually impossible to achieve, to his subjective
 21   satisfaction. These adverse employment actions forced Plaintiff Moore to resign and
 22   resulted in two significant demotions for Plaintiff Field. Age was a substantial
 23   motivating reason for the adverse employment actions against Plaintiffs.
 24         40.    Plaintiff Moore was ultimately forced to resign, only to be replaced by
 25   attorneys approximately thirty-five (35) years his junior. Based on the disparity in
 26   treatment between Plaintiff Moore, age seventy-three (73), and others, Plaintiff
 27   Moore contends that he was subjected to discrimination based on age.
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    11
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 12 of 27 Page ID #:12



  1            41.   Like Plaintiff Moore, Plaintiff Field was also subjected to hostile,
  2   unbearable workplace conditions, including severe financial duress, unjustified
  3   public disparagement among his peers and two draconian demotions from Assistant
  4   City Attorney to Senior Deputy City Attorney and then to Deputy City Attorney.
  5            42.   Plaintiffs were and continue to be harmed as a direct and proximate
  6   result of the foregoing described conduct of Defendants, which was a substantial
  7   factor in causing Plaintiffs harm.
  8            43.   Economic damages. As a direct and legal result of the conduct of
  9   Defendants, Plaintiffs have and will continue to suffer special damages for lost
 10   earnings and wages in an amount not yet fully known, but in excess of the
 11   jurisdictional limits of this Court.
 12            44.   Non-economic damages. As a direct and legal result of the conduct of
 13   Defendants, Plaintiffs have and will suffer general damages including, but not
 14   limited to, damage to their reputation, pain and suffering, humiliation,
 15   embarrassment, mortification, hurt feelings, and emotional distress, all in an amount
 16   to be proved at trial.
 17            45.   In addition, Defendant City of Huntington Beach and Does 1-10, are
 18   responsible for interest, penalties, costs, and statutory attorney fees arising from this
 19   claim.
 20                               SECOND CAUSE OF ACTION
 21                                      Age Discrimination
 22                                 Cal. Gov’t Code § 12940(a))
 23                  (Against Defendant Michael Gates in his official capacity,
 24                       and the City of Huntington Beach and Does 1-10)
 25            46.   Plaintiffs hereby incorporate by reference each and every allegation
 26   contained in the preceding paragraphs as though fully stated here.
 27            47.   Defendants engaged in discrimination based on age.
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    12
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 13 of 27 Page ID #:13



  1            48.   Defendants subjected Plaintiffs to adverse employment actions
  2   including, but not limited to, (1) forcing Plaintiff Moore to resign and (2) demoting
  3   Plaintiff Field twice, among other things. Plaintiffs ages were a substantial
  4   motivating reason for the adverse employment actions.
  5            49.   Plaintiffs have been harmed as a direct and proximate result of the
  6   conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  7   causing Plaintiffs’ harm.
  8            50.   Economic damages. As a direct and legal result of the conduct of
  9   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
 10   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
 11   this Court.
 12            51.   Non-economic damages. As a direct and legal result of the conduct of
 13   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
 14   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
 15   hurt feelings, and emotional distress, all in an amount to be proved at trial.
 16            52.   In addition, Defendant City of Huntington Beach and Does 1-10, are
 17   responsible for interest, penalties, costs, and statutory attorney fees arising from this
 18   claim.
 19                                THIRD CAUSE OF ACTION
 20                               Hostile Work Environment (Age)
 21                              Title VII, 42 U.S.C. § 2000e et seq.
 22                   (Against Defendant Michael Gates in his official capacity,
 23                       and the City of Huntington Beach and Does 1-10)
 24            53.   Plaintiffs repeat, reallege, and incorporate by reference the allegations
 25   contained in all previous paragraphs as though fully set forth at length herein.
 26            54.   Plaintiffs were each above the age of 40, and therefore within the
 27   protected class for age, with Plaintiff Moore being seventy-three (73) years old and
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    13
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 14 of 27 Page ID #:14



  1   Plaintiff Field being sixty-two (62) years old.
  2         55.    Plaintiffs were subjected to an age-based hostile work environment by
  3   the by the CITY, through Gates, the City Attorney.
  4         56.    Gates, empowered by the City of Huntington Beach, effected a
  5   significant change in employment status of Plaintiffs, including, but not limited to,
  6   forcing Plaintiff Moore’s retirement by threatening him with imposition of a
  7   draconian demotion, and twice demoting Plaintiff Field.
  8         57.    Defendants have fostered an atmosphere of entrenched age-based
  9   discrimination in the workplace that is intimidating, hostile, and offensive based on
 10   age. The CITY through Gates created a culture that dehumanizes and humiliates
 11   older attorneys and staff, which has persisted since the arrival of Gates as the City
 12   Attorney for Huntington Beach. The conduct visited upon the Plaintiffs differs, and
 13   is much less favorable than, the treatment received by younger employees, some of
 14   whom are outside of the protected class.
 15         58.    Defendants’ conduct creates a work environment that is intimidating,
 16   hostile, or offensive to older employees in the workplace, including Plaintiffs.
 17         59.    The above-described conduct is part of an ongoing, pattern and practice
 18   of discrimination and harassment which began before the statute of limitations
 19   period. The offensive conduct has been allowed and persists as a result of policies
 20   and practices in effect at the Office of the City Attorney for the City of Huntington
 21   Beach, which encourages, tolerates and condones discrimination based on age.
 22         60.    Defendants’ harassing conduct was severe or pervasive.
 23         61.    A reasonable person in Plaintiffs’ circumstances would have considered
 24   the work environment to be hostile or abusive.
 25         62.    Each Plaintiff did and does in fact consider the work environment to be
 26   hostile and abusive.
 27

 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  14
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 15 of 27 Page ID #:15



  1            63.   Plaintiffs are informed and believe, and based thereon alleges, that in
  2   addition to the practices enumerated above, Defendants, and each of them, have
  3   engaged in other discriminatory practices against her which are not yet fully known.
  4   At such time, as said discriminatory and harassing practices become known to him,
  5   Plaintiffs will seek leave of Court to amend this Complaint.
  6            64.   Plaintiffs have been harmed as a direct and proximate result of the
  7   conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  8   causing Plaintiffs’ harm.
  9            65.   Economic damages. As a direct and legal result of the conduct of
 10   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
 11   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
 12   this Court.
 13            66.   Non-economic damages. As a direct and legal result of the conduct of
 14   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
 15   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
 16   hurt feelings, and emotional distress, all in an amount to be proved at trial.
 17            67.   In addition, Defendant City of Huntington Beach and Does 1-10, are
 18   responsible for interest, penalties, costs, and statutory attorney fees arising from this
 19   claim.
 20                               FOURTH CAUSE OF ACTION
 21                               Hostile Work Environment (Age)
 22                             Cal. Gov’t Code § 12940(a), et. seq.
 23                   (Against Defendant Michael Gates in his official capacity,
 24                       and the City of Huntington Beach and Does 1-10)
 25            68.   Plaintiffs repeat, reallege, and incorporate by reference the allegations
 26   contained in all previous paragraphs as though fully set forth at length herein.
 27            69.   Plaintiffs were each above the age of 40, and therefore within the
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    15
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 16 of 27 Page ID #:16



  1   protected class for age, with Plaintiff Moore being seventy-three (73) years old and
  2   Plaintiff Field being sixty-two (62) years old.
  3         70.     Plaintiffs were subjected to an age-based hostile work environment by
  4   the CITY, through Gates, the City Attorney.
  5         71.     Defendants’ conduct creates a work environment that is intimidating,
  6   hostile, or offensive to older employees in the workplace, including Plaintiffs.
  7         72.     The above-described conduct is part of an ongoing, pattern and practice
  8   of discrimination and harassment which began before the statute of limitations
  9   period. The offensive conduct has been allowed and persists as a result of policies
 10   and practices in effect at the Office of the City Attorney for the City of Huntington
 11   Beach, which encourages, tolerates and condones discrimination based on age.
 12         73.     Defendants’ harassing conduct was severe or pervasive.
 13         74.     A reasonable person in Plaintiffs’ circumstances would have considered
 14   the work environment to be hostile or abusive.
 15         75.     Each Plaintiff did and does in fact consider the work environment to be
 16   hostile and abusive.
 17         76.     Plaintiffs have been harmed as a direct and proximate result of the
 18   conduct of Defendants, and the Defendants’ conduct was a substantial factor in
 19   causing Plaintiffs’ harm.
 20         77.     Economic damages. As a direct and legal result of the conduct of
 21   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
 22   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
 23   this Court.
 24         78.     Non-economic damages. As a direct and legal result of the conduct of
 25   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
 26   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
 27   hurt feelings, and emotional distress, all in an amount to be proved at trial.
 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  16
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 17 of 27 Page ID #:17



  1            79.   In addition, Defendant City of Huntington Beach and Does 1-10, are
  2   responsible for interest, penalties, costs, and statutory attorney fees arising from this
  3   claim.
  4                                FIFTH CAUSE OF ACTION
  5                                   Disability Discrimination
  6                              Title VII, 42 U.S.C. § 2000e et seq.
  7       (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  8                       and the City of Huntington Beach and Does 1-10)
  9            80.   Plaintiff Field repeats, realleges, and incorporates by reference the
 10   allegations contained in all previous paragraphs as though fully set forth at length
 11   herein.
 12            81.   Defendants were put on notice that Plaintiff Field suffered from a
 13   disabling condition (cataracts), which substantially limited Plaintiff in the major life
 14   activity of vision, among other major life activities.              Cataracts is a condition
 15   predominantly experienced by individuals in the protected class of age.
 16            82.   Defendants regarded and treated Plaintiff Field as if he was suffering
 17   from a disabling condition (cataracts) and/or suffering from the side effects of a
 18   mitigation measure to treat his disabling condition (cataracts), which substantially
 19   limited Plaintiff in the major life activity of vision, performing manual tasks, and
 20   working, among other major life activities.
 21            83.   Plaintiff Field was subjected to discrimination based on his cataract
 22   disability, in being mocked and having his protected leave designated “absent
 23   without permission,” in violation of City practice and procedure.
 24            84.   Plaintiff Field was able to perform the essential functions of his job with
 25   a reasonable accommodation, but Defendants failed to provide a reasonable
 26   accommodation or engage in an interactive process to determine whether an ongoing
 27   reasonable accommodation was possible or necessary, and instead, punished Plaintiff
 28                                 COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    17
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 18 of 27 Page ID #:18



  1   for his disability.
  2            85.   Plaintiff Field was harmed as a result of the conduct of Defendants,
  3   which was a substantial factor in causing Plaintiff Field’s harm.
  4            86.   Economic damages. As a direct and legal result of the conduct of
  5   Defendants, Plaintiff Field has and will suffer special damages for lost earnings and
  6   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  7   this Court.
  8            87.   Non-economic damages. As a direct and legal result of the conduct of
  9   Defendants, Plaintiff Field has and will suffer general damages including, but not
 10   limited to, damage to his reputation, pain and suffering, humiliation, embarrassment,
 11   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
 12   trial.
 13            88.   In addition, Defendant City of Huntington Beach and Does 1-10 are
 14   responsible for interest, penalties, costs, and attorney fees related to this cause of
 15   action.
 16                                 SIXTH CAUSE OF ACTION
 17                                    Disability Discrimination
 18                                  Cal. Gov’t Code § 12940(a))
 19        (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
 20                         and the City of Huntington Beach and Does 1-10)
 21            89.   Plaintiff Field incorporates by reference each and every allegation
 22   contained in the preceding paragraphs as though fully stated here.
 23            90.   Plaintiff Field was employed by Defendants, covered employer(s) under
 24   the Fair Employment and Housing Act.
 25            91.   Defendants were put on notice that Plaintiff Field suffered from a
 26   disabling condition (cataracts), which limited Plaintiff in the major life activity of
 27   vision, among other major life activities. Defendants regarded and treated Plaintiff
 28                                  COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     18
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 19 of 27 Page ID #:19



  1   Field as if he was suffering from a disabling condition (cataracts) and/or suffering
  2   from the side effects of a mitigation measure to treat his disabling condition
  3   (cataracts), which limited Plaintiff in the major life activity of vision, performing
  4   manual tasks, and working, among other major life activities
  5            92.   Defendants subjected Plaintiff Field to adverse employment actions
  6   including, but is not limited to, nasty tirades denying knowledge of Plaintiff Field’s
  7   surgery and post-surgical appointments, misclassifying absent days versus days that
  8   Plaintiff Field was granted formal permission, violating the City of Huntington
  9   Beach policy and procedure for permitted sick days, and continuing to subject
 10   Plaintiff Field to excessive discipline and retaliation.
 11            93.   Plaintiff Field would have been able to perform the essential functions
 12   of his job with a reasonable accommodation, but Defendants failed to provide a
 13   reasonable accommodation or engage in an interactive process to determine whether
 14   an ongoing reasonable accommodation was possible or necessary.
 15            94.   Plaintiff was harmed as a result of the conduct of Defendants, and the
 16   Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
 17            95.   Economic damages. As a direct and legal result of the conduct of
 18   Defendants, Plaintiff Field suffered and will suffer special damages for lost earnings
 19   and wages in an amount not yet fully known, but in excess of the jurisdictional limits
 20   of this Court.
 21            96.   Non-economic damages. As a direct and legal result of the conduct of
 22   Defendants, Plaintiff Field suffered general damages including, but not limited to,
 23   damage to his reputation, pain and suffering, humiliation, embarrassment,
 24   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
 25   trial.
 26

 27

 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   19
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 20 of 27 Page ID #:20



  1                              SEVENTH CAUSE OF ACTION
  2                           Hostile Work Environment (Disability)
  3                              Title VII, 42 U.S.C. § 2000e et seq.
  4        (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  5                      and the City of Huntington Beach and Does 1-10)
  6          97.    Plaintiff Field incorporates by reference each and every allegation
  7   contained in the preceding paragraphs as though fully stated here.
  8          98.    At all relevant times, Plaintiff was an employee of Defendants.
  9          99.    Plaintiff Field is a person with a vision disability.
 10          100. Plaintiff Field was subjected to discrimination and harassment in the
 11   course of their employment with Defendants.
 12          101. Defendants have fostered an atmosphere of entrenched disability-based
 13   discrimination in the workplace that is intimidating, hostile, and offensive based on
 14   Plaintiff Field’s disability.
 15          102. Defendants or a member of Defendants' management knew or should
 16   have known of the harassing conduct based on Plaintiff Field’s disability.
 17   Defendants or a member of Defendants' management failed to take prompt, effective
 18   remedial action reasonably calculated to end the harassment.
 19          103. Defendants’ conduct creates a work environment that is intimidating,
 20   hostile, or offensive to persons with disabilities in the workplace, including Plaintiff
 21   Field. This offensive conduct Defendant includes, but is not limited to, nasty tirades
 22   denying knowledge of Plaintiff Field’s surgery and post-surgical appointments,
 23   misclassifying absent days versus days that Plaintiff Field was granted formal
 24   permission, violating the City of Huntington Beach policy and procedure for
 25   permitted sick days, and continuing to subject Plaintiff Field to excessive discipline
 26   and retaliation.
 27

 28                                   COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      20
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 21 of 27 Page ID #:21



  1         104. Through their unlawful treatment of Plaintiff Field, Defendants have
  2   fostered an atmosphere of entrenched disability-based discrimination in the
  3   workplace. The conduct described above is part of an ongoing, pattern and practice
  4   of discrimination and harassment which began before the statute of limitations
  5   period. The offensive conduct has been allowed and persists as a result of policies
  6   and practices in effect at the Office of the City Attorney located in the City of
  7   Huntington Beach, which tolerate and condone discrimination based on disability.
  8         105. Defendants’ harassing conduct was severe and pervasive.
  9         106. A reasonable person in Plaintiff’s circumstances would have considered
 10   the work environment to be hostile or abusive.
 11         107. Plaintiff Field considered the work environment to be hostile and
 12   abusive.
 13         108. Plaintiff Field is informed and believes, and based thereon allege, that in
 14   addition to the practices enumerated above, Defendants, and each of them, have
 15   engaged in other discriminatory practices against them which are not yet fully
 16   known. At such time, as said discriminatory and harassing, practices become known
 17   to them, Plaintiff Field may seek leave of Court to amend this Complaint.
 18         109. As a direct and proximate result of the conduct of Defendants as set
 19   forth above, Plaintiff Field has and will continue to suffer economic and non-
 20   economic damages and general and special damages in a sum according to proof, in
 21   an amount exceeding the jurisdictional limits of this Court.
 22         110. In addition, Defendants City of Huntington Beach and Does 1-10 are
 23   responsible for interest, penalties, costs, and attorney fees related to this cause of
 24   action.
 25

 26

 27

 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   21
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 22 of 27 Page ID #:22



  1                               EIGHTH CAUSE OF ACTION
  2                    Violation of FEHA Based on a Combination of Factors,
  3                                Including Disability and Age
  4                               Cal. Gov’t Code § 12900, et seq.
  5        (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  6                       and the City of Huntington Beach and Does 1-10)
  7            111. Plaintiff Field hereby incorporates by reference each and every
  8   allegation contained in the preceding paragraphs as though fully stated here.
  9            112. At all relevant times, Plaintiff Field was an employee of Defendants
 10   covered by the FEHA.
 11            113. Defendants subjected Plaintiff Field to adverse employment actions
 12   including, but not limited to, demoting Plaintiff.
 13            114. The discrimination and demotion were substantially motivated by a
 14   combination of illegal factors, including on account of Plaintiff’s age and disability,
 15   all in violation of section 12900, et seq. of the California Government Code.
 16            115. Plaintiff Field was harmed as a result of the conduct of Defendants, and
 17   the Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
 18            116. Economic damages. As a direct and legal result of the conduct of
 19   Defendants, Plaintiff Field suffered and will suffer special damages for lost earnings
 20   and wages in an amount not yet fully known, but in excess of the jurisdictional limits
 21   of this Court.
 22            117. Non-economic damages. As a direct and legal result of the conduct of
 23   Defendants, Plaintiff Field suffered general damages including, but not limited to,
 24   damage to his reputation, pain and suffering, humiliation, embarrassment,
 25   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
 26   trial.
 27

 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   22
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 23 of 27 Page ID #:23



  1                               NINTH CAUSE OF ACTION
  2           Failure to Prevent Discrimination Based on Age and/or Disability
  3                                Cal. Gov’t Code § 12940(k)
  4          (By Plaintiffs Against Defendant Michael Gates in his official capacity,
  5                       and City of Huntington Beach and Does 1-10)
  6         118. Plaintiffs hereby incorporate by reference each and every allegation
  7   contained in the preceding paragraphs as though fully stated here.
  8         119. At all relevant times, Plaintiffs were employees of Defendants covered
  9   by the FEHA.
 10         120. Defendants discriminated against Plaintiffs in the course of their
 11   employment.
 12         121. Defendants failed to take all reasonable steps to prevent discrimination
 13   and retaliation.
 14         122. Plaintiffs were harmed as a direct and proximate result of Defendants’
 15   failure to take reasonable steps to prevent discrimination. Defendants’ failure to take
 16   reasonable steps to prevent discrimination was a substantial factor in causing
 17   Plaintiffs’ harm.
 18         123. Economic damages. As a direct and legal result of the conduct of
 19   Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
 20   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
 21   this Court.
 22         124. Non-economic damages. As a direct and legal result of the conduct of
 23   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
 24   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
 25   hurt feelings, and emotional distress, all in an amount to be proved at trial.
 26         125. Ratification. Plaintiffs are informed and believe and on that basis
 27   allege that Defendants were at all relevant times aware of the conduct of each of the
 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  23
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 24 of 27 Page ID #:24



  1   other Defendants and approved and ratified that conduct.
  2                               TENTH CAUSE OF ACTION
  3                                       Equal Protection
  4                                       42 U.S.C. § 1983
  5   (By Plaintiffs Against Defendant Michael Gates in his official and personal capacity,
  6                       and City of Huntington Beach and Does 1-10)
  7         126. Plaintiffs repeat, reallege, and incorporate by reference the allegations
  8   contained in all previous paragraphs as though fully set forth at length herein.
  9         127. Defendants, acting under color of state law, deprived Plaintiffs of their
 10   constitutional right to equal protection and the constitutional right to be free from
 11   age discrimination and as to Plaintiff Field, from disability discrimination.
 12         128. Defendants discriminated against both Plaintiffs based on their age, and
 13   against Plaintiff Field’s based on his disability.
 14         129. Both Plaintiffs were subjected to adverse employment actions, based on
 15   receipt of less favorable treatment than similarly situated younger City Attorneys.
 16   These acts of discrimination include but are not limited to: demoting Plaintiffs,
 17   denying Plaintiffs assignments and promotions; subjecting Plaintiffs to heightened
 18   scrutiny not experienced by younger City Attorneys; disciplining older attorneys
 19   more harshly, and younger attorneys more leniently than Plaintiffs; and specifically
 20   as to Plaintiff Field, placing him at a disadvantage by refusing to provide reasonable
 21   accommodations in order to allow him to perform his job effectively and
 22   competently.
 23         130. Plaintiffs are informed and believe, and based thereon allege, that in
 24   addition to the practices enumerated above, Defendants, and each of them, have
 25   engaged in other discriminatory practices against them which are not yet fully
 26   known. At such time, as said discriminatory, harassing, and retaliatory practices
 27   become known to them, Plaintiffs may seek leave of Court to amend this Complaint.
 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   24
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 25 of 27 Page ID #:25



  1         131. Economic damages. As a direct and legal result of the conduct of
  2   Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
  3   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  4   this Court.
  5         132. Non-economic damages. As a direct and legal result of the conduct of
  6   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  7   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  8   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  9         133. In addition, Defendants City of Huntington Beach and Does 1-10 are
 10   responsible for interest, penalties, costs, and attorney fees related to this cause of
 11   action.
 12         134. Defendant Gates, in his personal capacity, has engaged in despicable
 13   conduct, exposing Plaintiffs to cruel and unjust hardship, with the intention to cause
 14   injury to Plaintiffs, and with conscious disregard of their rights. Defendant Gates, in
 15   his personal capacity, occupied a position of trust which gave him power to damage
 16   Plaintiffs’ ability to earn a livelihood. Defendant Gates, in his personal capacity,
 17   abused that position of trust by maliciously, fraudulently, and oppressively
 18   discriminating and retaliating against them under the circumstances described here.
 19   Plaintiffs are therefore entitled to punitive damages in an amount to be proven at
 20   trial. Defendant Gates’ conduct in discriminating against Plaintiffs was willful and
 21   oppressive and done in conscious disregard of their rights.
 22                                  PRAYER FOR RELIEF
 23         Plaintiffs pray for relief as follows:
 24             1. For economic and special damages according to proof at trial;
 25             2. For payment of all statutory obligations and penalties as required by
 26                 law;
 27             3. For pre-judgment and post-judgment interest at the legal rate;
 28                                COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     25
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 26 of 27 Page ID #:26


  1            4. For punitive damages in an amount to be proven at trial;
  2            5. For attorney's fees and costs;
  3            6. For reinstatement of Plaintiff Scott Field to his original position, prior to
  4               his demotions, reimbursement, and restitution, and other equitable
  5               relief;
  6            7. For injunctive relief seeking to prohibit and replace the current
  7               promotional system so that future promotions as based on objective
  8               criteria and not subject to the unfettered discretion of the City Attorney;
  9               and
 10            8. For such further relief as the Court may deem just and proper.
 11

 12

 13
      Dated: January 2, 2019           Respectfully submitted,

 14                                    ALEXANDER KRAKOW + GLICK LLP
 15

 16

 17                                    By:~/s~/_~,,-----_ _ _ _ _ _ _ _ __
                                            J. Bernard Alexander, III
 18
                                            Christopher Lee
 19
                                       Attorneys for Plaintiffs
 20                                    NEAL MOORE and SCOTT FIELD
 21

 22

 23

 24

 25

 26

 27

 28                              COMPLAINT AND DEMAND FOR JURY TRIAL
                                                 26
Case 8:19-cv-00009-DOC-ADS Document 1 Filed 01/03/19 Page 27 of 27 Page ID #:27



  1                              DEMAND FOR .JURY TRIAL
  2         Plaintiff demands a trial by jury on all issues so triable.
  3
      Dated: January 2, 2019             Respectfully submitted,
  4
                                        ALEXANDER KRAKOW + GLICK LLP
  5




                                                  ~
                                                                          -
  6

  7
                                        By: /s/
  8
                                            J. Bert1fdAleXa11de

  9
                                             Christopher Lee

 10
                                        Attorneys for Plaintiff NEAL MOORE and
                                        SCOITFIELD
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28                               COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  27
